Title: To Thomas Jefferson from Wilson Miles Cary, 10 October 1792
From: Cary, Wilson Miles
To: Jefferson, Thomas



My dear Sir
Ceeleys October the 10. 1792.

It is now a long Time since I had the pleasure of either seeing you or hearing from you by Letters, ‘tho I have been frequent in  my enquiries about you. My Son and his Family who are here viz 4 Children, and another expected, this Winter, is now labouring under the scarlet Fever or putrid sore throat, which has gone through his Family, I thank God, happily enough. The Doctor flatters us there is no danger. I have often thought it would not be amiss considering his complication of disorders, and my advanced Age, to solicit your favour and attention in the directing the Euducation of my Grand Sons, in Case any accident should happen to their Father. They will inherit genteel Estates for Virginia, and I could wish that their Educations might enable them to render some services to America, as well as honour to their connections.
I am requested by a neighbour of mine Majr. George Wray, an indigent Gentleman, but of as amiable a Heart as I believe exists, to request your assistance with the Secretary of the Treasury or the proper Board, for the appointment of the Director of the Light House on Cape Henry in this State. His Friends are poor as well as himself, and very illy able to assist him. If you could in unison with your general Plan, contribute to this old Mans happiness, you would confer an act of charity I think on a proper Person. He is every way equal to the Office, and ‘tho 60 years old healthy and of extreme sobriety. I must intreat your pardon for these freedoms—particularly the last request. You know there is no refusing under certain circumstances, and yet I confess it is a business that I could wish seldom to engage in. Mrs. Cary, Your Niece and Wilson all join me in best wishes for your Health and happiness. I am my dear Sir Your Most Affectionate Friend & Sv.

Wilson-Miles Cary

